Citation Nr: 0003905	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adaptive housing or a 
special home adaptation grant.

2.  Entitlement to service connection for a right leg 
disability as secondary to a service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome (major).

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



INTRODUCTION

The veteran served on active duty from December 1978 to June 
1990.

The current appeal arose from a December 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adaptive housing or a special home adaptation 
grant.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in June 1995.

In April 1996 the RO, in pertinent part, denied entitlement 
to service connection for a right leg disability; granted 
entitlement to service connection for right carpal tunnel 
syndrome with assignment of a 10 percent evaluation effective 
March 22, 1995; and affirmed the determination previously 
entered.

In September 1998 the RO denied entitlement to an increased 
(compensable) evaluation for residuals of a fracture of the 
right wrist.  In his January 1999 statement on the veteran's 
behalf, the representative at the RO included the issue of an 
increased (compensable) evaluation for residuals of a 
fracture of the right wrist.  The Board has construed this 
statement as a notice of disagreement with the September 1998 
RO denial.  This issue has been placed in appellate status 
and is addressed in the remand portion of this decision.

The case has been returned to the Board for further appellate 
review.

In view of the Board's grant of entitlement to a certificate 
of disability for financial assistance in acquiring specially 
adaptive housing, the greater of the two possible housing 
benefits, the issue of entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant, the lesser of the two benefits, has been 
rendered no longer appropriate for appellate review.




FINDINGS OF FACT

1.  The veteran's service-connected loss of use of the left 
foot, together with her status post surgery times three, 
herniated nucleus pulposus with failed back syndrome, have so 
affected the functions of balance and propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

2.  A right leg disability is causally related to the 
service-connected status post surgery times three, herniated 
nucleus pulposus with failed back syndrome.

3.  Right carpal tunnel syndrome is productive of not more 
than mild incomplete paralysis of the major median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adaptive housing have been 
met.  38 U.S.C.A. §§ 2101(a), 5107 (West 1991);  38 C.F.R. §§ 
3.809, 4.63 (1999).

2.  A right leg disability is proximately due to or the 
result of service-connected status post surgery times three, 
herniated nucleus pulposus.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. § 3.310(a) (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.124(a), Diagnostic Code 8515 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been granted for impairment of rectal 
and anal sphincter control, evaluated as 100 percent 
disabling; neurogenic bladder, evaluated as 60 percent 
disabling; status post surgery times three, herniated nucleus 
pulposus with failed back syndrome, evaluated as 60 percent 
disabling; left foot drop secondary to surgery, evaluated as 
40 percent disabling; right carpal tunnel syndrome, evaluated 
as 10 percent disabling; left carpal tunnel syndrome, 
residuals of a fracture of the right wrist, and vulvar intra-
epithelial neoplasia, status post multiple surgery, each 
evaluated as noncompensable.  Entitlement has been 
established to a total disability rating for compensation 
purposes on the basis of individual unemployability.

Entitlement has been established to special monthly 
compensation on account of loss of use of one foot pursuant 
to the criteria of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1999);  38 C.F.R. § 3.350(a) (1999).  Entitlement has been 
established to special monthly compensation at the housebound 
rate pursuant to the criteria of 38 U.S.C.A. § 1114(s) (West 
1991 & Supp. 1999);  38 C.F.R. § 3.350(i) (1999) on account 
of impairment of rectal and sphincter control rated as 100 
percent disabling and additional service-connected 
disabilities of neurogenic bladder, status post surgery times 
three herniated nucleus pulposus with failed back syndrome, 
left foot drop secondary to surgery and carpal tunnel 
syndrome, right wrist independently ratable at 60 percent or 
more from January 25, 1996.

A September 1991 VA medical examination report shows the 
veteran had undergone multiple back surgeries and had 
subsequent left lower extremity weakness for which she wore a 
brace and ambulated with a cane.  Pertinent clinical findings 
obtained on examination show she had a metallic left ankle 
posterior splint in place.  She ambulated with a limp to the 
right utilizing a cane.  The pertinent diagnosis shows 
history of multiple surgical procedures on the low back with 
left lower extremity weakness.

A March 1995 VA nerve conduction study concluded in a 
clinical impression of right greater than left carpal tunnel 
syndrome.

VA conducted a special orthopedic examination of the veteran 
in August 1995.  By history it was noted that she had been in 
a wheelchair or at least had had a wheel chair for the last 
seven years, but she walked about the house with a cane and a 
drop foot brace on the left leg.  She complained of chronic 
low back pain into both legs, worse on the left.  She 
complained of numbness over most of the left lower extremity 
below the knee and in patchy areas on the right lower 
extremity below the knee mainly on the inner aspect of the 
right calf and over the inner aspect of her right foot.

Pertinent clinical findings obtained on examination show the 
veteran could stand up on her good right leg but could barely 
bear weight on the left leg.  She walked using her cane with 
a gait that included dragging her left lower extremity behind 
her and sort of pulling it up into place with the foot turned 
outwards and the whole lower extremity sort of turned 
outwards dragging it on its inner side.  She got up on the 
table by getting her good leg up and then with the help of 
her husband up to the sitting position.  Deep tendon reflexes 
were 2+ bilaterally at the knees and equal bilaterally.  The 
right ankle jerk was 1+.  The right planter surface was 1+ 
and Babinski was normal.  Straight leg raising was positive 
in the seated position on the right at about 80 degrees.  The 
examiner noted that the veteran had a good right leg which 
functioned quite well and so far as being able to do any kind 
of work she could certainly function from the standpoint of 
working in a chair in a seated position.

An August 1995 VA special neurological examination 
pertinently shows that the veteran had minimal weakness of 
the right leg which was rated at 5-/5.  Sensory examination 
disclosed slight decrease to pinprick in the right leg.  The 
examiner opined that the veteran was able to ambulate for 
very short distances only with her cane.  It was noted that 
she would require a wheelchair for any prolonged traveling.

A November 1995 VA hospital summary report shows an admission 
diagnosis of cauda equina syndrome from 1986 with a new onset 
of bilateral lower extremity pain.  There was reported a 
history of cauda equina syndrome secondary to a fall in 1986.  
The veteran had an approximately five week history of an area 
on the dorsum of the right foot with a burning type pain 
which had spread to a somewhat stocking glove type 
distribution from approximately the mid calf down and was 
somewhat worse along the lateral aspect of the leg and dorsum 
of the foot laterally.  The pain was constant with variable 
intensity.  She reported times where she had areas of her 
extremities which became red and inflamed; however, this was 
only transient and the inflammation and redness quickly 
resolved in a few hours.  She obtained some relief from 
symptoms with a peripheral nerve block; however, this lasted 
for four to five days.  She obtained some relief with ice.  
After a full work-up by neurology, it was felt that she could 
still have the possibility of reflex sympathetic dystrophy.

VA conducted a special surgical examination of the veteran in 
February 1996.  Pertinent clinical findings obtained on 
examination show she was unable to stand on her own.  

VA conducted an examination of the veteran for aid and 
attendance/housebound status in February 1996.  She reported 
as history that she had fallen down on ice in 1986 while 
stationed in Alaska.  In November 1995 she had right foot 
weakness and sensitivity to touch and weather change.  An 
injection relieved the sensitivity for two days.  Another 
injection was given with no relief.  She was still with a 
burning sensation which went to the back, at times with 
burning and redness, lasting for 1 1/2 hours.  The pain came 
and went.  She had not been able to walk since November 1995.  
She could not even walk without help.  

The VA examiner noted that the veteran had no function in the 
lower extremities.  She had to use a wheelchair everyday.  
She was unable to ambulate because of a total loss of 
function of the lower extremities.  Lower loss of extremity 
function was noted as permanent.  The examination diagnosis 
shows the veteran had left foot drop secondary to spine 
surgery, impairment of the lower extremities secondary to 
herniated disc with failed back syndrome, postoperative.

A May 1996 VA examination for aid and attendance/housebound 
status shows the veteran had left foot drop, generalized 
weakness in both lower extremities secondary to chronic pain 
exacerbation and surgery.  She was noted to have been 
swimming and ambulating since the Fall of 1995.  The examiner 
expected her to be ambulating again in six months.  

VA conducted a special neurological examination of the 
veteran in March 1996.  Pertinent clinical findings obtained 
on examination show she had a hyperesthetic feeling in her 
right foot on the dorsum and had a local injection there.  
About a week later she had burning pain traveling up her 
right leg and involving her left leg, and she had been unable 
to walk since then, apparently.  It was noted she had been 
unable to walk since November 1995.  She had give-way 
weakness in the right leg diffusely but no atrophy or 
fasciculations.  She was unable to feel any pressure but she 
could feel vibration in her right knee.  

In his clinical assessments the examiner noted the veteran 
was status post multiple back operations with failed back 
syndrome.  She had weakness of both legs of uncertain 
etiology.  There did not appear to be a new spinal cord 
injury since her last visit in August 1995, to explain why 
she was so weak in her legs.

In a January 1997 letter on file a VA staff physician from 
the spinal cord injury service noted the appellant had been 
followed for paraplegia for two years.  He also noted she had 
increased impairment in use of her lower extremities.

The veteran provided testimony before a hearing officer at 
the RO in April 1997.  The issue discussed was referable to 
impairment of rectal and anal sphincter control.  

VA conducted a special orthopedic examination of the veteran 
in August 1998.  On examination she was confined to a 
motorized wheelchair.  A brief neurologic examination 
pertinently demonstrated evidence of a low thoracic 
paraplegia without significant motor function.  

VA conducted a special neurologic examination of the 
appellant in August 1998.  The examiner noted the appellant 
had a history of a cauda equina syndrome secondary to a fall 
in 1986.  She initially injured her back in 1986 and then 
underwent several surgeries.  Progressively she started 
having weakness and numbness in her legs.  She was unable to 
move either leg.  She developed a carpal tunnel syndrome a 
few years before.  She had had a status post right carpal 
tunnel release as well as a right carpal tunnel surgery.

On examination the veteran used a motorized wheelchair.  
Cranial nerves II-XII were normal.  Motor examination 
revealed normal strength in both arms.  She had paraplegia.  
Reflexes were +2 1/2 in the arms, +3 in her knees and absent 
in her ankles.  Sensory testing revealed diminished pin in 
both legs with a sensory level slightly below the umbilicus.  
Cerebellar and the arms were normal.  The legs could not be 
tested.  The veteran was unable to walk.  The examination 
diagnoses were right carpal tunnel syndrome and paraplegia 
due to cauda equina syndrome.

Criteria 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim required 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.



Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A 10 percent evaluation may be assigned for mild incomplete 
paralysis of the major median nerve.  

A 30 percent evaluation may be assigned for moderate 
incomplete paralysis of the major median nerve.  

A 50 percent evaluation may be assigned for severe incomplete 
paralysis of the major median nerve.  

A 70 percent evaluation may be assigned for complete 
paralysis of the major median nerve.  38 C.F.R. § 4.124a;  
Diagnostic Code 8515.

For a certificate of eligibility for assistance in acquiring 
specially adaptive housing, it is required that service-
connected disabilities result in the loss or loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or 
blindness in both eyes having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or the loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance and propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a);  38 C.F.R. § 3.809.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Certificate of eligibility for assistance in acquiring 
specially adaptive housing

Upon review of the record, the Board concludes that the 
veteran's claim for a certificate of eligibility for 
assistance in acquiring specially adaptive housing is well 
grounded.  38 U.S.C.A. § 5107(a).  


In this regard, the veteran is essentially claiming that her 
service-connected disabilities are sufficiently disabling as 
to afford him entitlement to increased compensation benefits, 
in this case, with respect to obtaining specially adaptive 
housing.  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of her 
service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claim for specially adaptive housing is 
well grounded.  King v. Brown, 5 Vet. App. 9 (1993).

The Board is also satisfied that as a result of the June 1995 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
among other disabilities for which service connection has 
been granted, the veteran is in receipt of a 60 percent 
evaluation for status post surgery times three, herniated 
nucleus pulposus with failed back syndrome.  She has also 
been granted special monthly compensation for loss of use of 
the left foot.  VA examiner after VA examiner, in other 
words, competent medical authority, have repeatedly 
acknowledged her inability to walk and have attributed such 
inability to walk due to her service-connected loss of use of 
the left foot, and her service-connected back disability 
which has required several back surgeries.


The veteran has been reported as unable to ambulate without a 
wheelchair.  The Board notes that the most current evidence 
of record clearly reflects an inability of the appellant to 
ambulate due to loss of use of one extremity and organic 
disease which have so affected the functions of balance or 
propulsion as to preclude locomotion without the aid of a 
wheelchair.  While there are some minor contradictions in the 
opinions on file, the evidentiary record is not in dispute in 
showing that overall the considered medical reasoning 
attributes the appellant's locomotion problems with need of a 
wheelchair to her service-connected organic disease of the 
back and loss of use of the left lower extremity, thereby 
qualifying her for a certificate of eligibility for 
assistance in acquiring specially adaptive housing.  

Service connection for a right leg disorder

The Board's review of the evidentiary record discloses that 
despite some contradictions in the evidentiary record, the 
medical evidentiary record shows the appellant has an ill 
defined disorder of her right leg which most recently has 
been diagnosed as reflective of loss of function considered 
to be neurological in nature.  

Competent medical authority has linked dysfunction of the 
right lower extremity to a service-connected disability; 
namely, the back disability.  The Board therefore concludes 
that the veteran's claim of service connection for a right 
leg disorder as 
secondary to her service-connected back disability is well 
grounded.

The Board notes that VA medical examiners have acknowledged a 
growing dysfunction of the right lower extremity to the 
extent that she the veteran had been determined to have total 
loss of function in the right lower extremity.  Her lower 
extremity impairment has been linked to her service-connected 
herniated disc with failed back syndrome.  The evidentiary 
record therefore provides a favorable basis upon which to 
predicate a grant of entitlement to service connection for a 
right leg disorder as secondary to the service-connected 
status post surgery times three, herniated nucleus pulposus 
with failed back syndrome.

Initial evaluation in excess of 10 percent for right carpal 
tunnel syndrome

Initially the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for her 
right carpal tunnel syndrome is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected right carpal tunnel syndrome (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an initial 
evaluation in excess of 10 percent for that disability is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts that have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a 10 percent evaluation for the 
appellant's right carpal tunnel syndrome under diagnostic 
code 8515.  The current 10 percent evaluation contemplates 
mild incomplete paralysis of the major median nerve.  The 
most recent special neurological examination on file revealed 
normal motor findings and normal strength of the major upper 
extremity.  Earlier neurological examinations of record are 
nonrevealing to any significant extent as to carpal tunnel 
syndrome of the right upper extremity.  

While carpal tunnel syndrome undoubtedly constitutes some 
disablement of the right upper extremity, its manifestations 
are not shown to be more than mild in nature, consistent with 
the current 10 percent evaluation.  In the absence of 
moderate incomplete paralysis required for the next higher 
evaluation of 30 percent, there exists no basis upon which to 
predicate assignment of an increased evaluation.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
right carpal tunnel syndrome.
38 C.F.R. § 4.7.

In view of the denial of the claim for an initial evaluation 
in excess of 10 percent for right carpal tunnel syndrome, the 
Board finds that assignment of "staged" ratings is not for 
application in the veteran's case.  Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for right carpal 
tunnel syndrome.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified they it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria pursuant to 
assignment of an extraschedular evaluation.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture due 
to right carpal syndrome to be unusual or exceptional in 
nature as to warrant referral of her case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
right carpal tunnel syndrome.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adaptive housing is granted.

Entitlement to service connection for a right leg disability 
as secondary to service-connected status post surgery times 
three, herniated nucleus pulposus is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for right carpal tunnel syndrome is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the RO denied entitlement to an 
increased (compensable) evaluation for residuals of a 
fracture of the right wrist in September 1998.  The 
representative at the RO filed a notice of disagreement with 
the above determination in January 1999.  Where there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitlement to 
a statement of the case, and the RO's failure to issue such 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, it is the decision of the Board that the issue of 
entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist be remanded to the 
RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
an increased (compensable) evaluation for 
residuals of a fracture of the right 
wrist.  The veteran should be notified of 
the need to file a substantive appeal (VA 
Form 9) if she wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

